NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued March 3, 2009
                                   Decided March 4, 2009

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 08‐3202

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Eastern District of Wisconsin.

       v.                                           No. 06‐CR‐335

TEODORO MERAZ,                                      Lynn Adelman,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

        Teodoro Meraz pleaded guilty to conspiracy to distribute cocaine.  He received the
statutory minimum sentence of 120 months’ imprisonment.  On appeal he argues primarily
that the district court erred when it found him ineligible for safety‐valve relief from the
mandatory minimum.  He also makes several frivolous arguments.  Because the district
court did not clearly err when it found him ineligible for safety‐valve relief, we affirm the
judgment of the district court.  

       In August 2005 authorities began investigating cocaine trafficking around
Waukesha, Wisconsin.  During an intercept of Meraz’s cellular phone, investigators heard
hundreds of drug‐related conversations in which he negotiated cocaine sales and
coordinated the storage and delivery of cocaine.  Meraz and eight codefendants were
indicted, and Meraz pleaded guilty to conspiracy to distribute cocaine, 21 U.S.C. §§ 846,
No. 08‐3202                                                                                Page 2

841(a)(1).  Meraz admitted that the conspiracy involved at least 5 kilograms of cocaine,
which triggered a 10‐year minimum under 21 U.S.C. § 841(b)(1)(A)(i).  The probation officer
calculated a guidelines range of 188 to 235 months based on a total offense level of 35 and a
criminal history category of II, but the district court sentenced Meraz to the minimum.  
 
       On appeal Meraz identifies as issues several of the guidelines‐related challenges he
made at sentencing.  According to Meraz, the district court used unreliable evidence to
support its calculation of the drug quantity, its finding that he played a leadership role in
the conspiracy, and its conclusion that he was not eligible for the safety valve.  

         The question of the drug quantity is not properly before this panel.  Meraz mentions
the drug quantity in his statement of issues but does not develop an argument or cite any
supporting cases in the body of his brief, so the issue is waived.  See United States v. Kumpf,
438 F.3d 785, 791 (7th Cir. 2006).  Moreover, Meraz stipulated during the plea colloquy that
the quantity was at least five kilograms, see United States v. Warneke, 310 F.3d 542, 550 (7th
Cir. 2002) (explaining that plea‐colloquy admission is even stronger than jury’s finding
beyond a reasonable doubt), and because he received the statutory minimum, that quantity
is all that matters, see United States v. Clark, 538 F.3d 803, 805 (7th Cir. 2008).  

        As the district court stated, Meraz could receive a sentence below the statutory
minimum only under the safety valve or if the government moved for a reduction based on
his cooperation.  The government did not file a motion, and the district court held that
Meraz was ineligible for the safety valve.  To be eligible for the safety valve, a defendant
cannot have more than one criminal history point, could not have used violence or a
dangerous weapon, could not have caused death or serious bodily injury, could not have
held a leadership role, and before sentencing must have truthfully provided the
government with all information and evidence in connection with the offense.  18 U.S.C.
§ 3553(f); U.S.S.G. § 5C1.2(a).  Although the district court did not mention the last of these
qualifications, Meraz was automatically ineligible for safety‐valve relief because, at the time
of sentencing, he was unwilling to cooperate with the government against two of his
codefendants who had not yet pleaded guilty.  This fact alone made him ineligible for
safety‐valve relief.  See 18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(a)(5); United States v. Olivas‐
Ramirez, 487 F.3d 512, 516‐17 (7th Cir. 2007).

       Putting aside Meraz’s unwillingness to cooperate with the government, the district
court explicitly found that he was ineligible for safety‐valve relief because he had more than
one criminal history point and was a leader in the offense.  With respect to Meraz’s criminal
history, the court assigned two criminal history points for a battery conviction and a third
point for a conviction for unlawful entry by an alien.  In challenging these three points,
Meraz contends only that the factual support relied upon by the district court is
No. 08‐3202                                                                                Page 3

“unreliable” because of differing descriptions of his battery conviction and because the
probation officer did not provide the name of the attorney who represented him in his case
for unlawful entry.  But Meraz did not contest the fact of either conviction, and his
contention that the presentence report does not provide reliable evidence of either
conviction is frivolous.  The presentence report identifies the first conviction as “battery”
and because Meraz offered no evidence to the contrary, that characterization ends the
matter.  See United States v. Thornton, 463 F.3d 693, 701 (7th Cir. 2006); United States v.
Hudspeth, 42 F.3d 1015, 1019 n.6 (7th Cir. 1994).  And while uncounseled prior convictions
can be challenged if later used to increase a defendant’s criminal history score, see Custis v.
United States, 511 U.S. 485, 495 (1994); Ryan v. United States, 214 F.3d 877, 878 (7th Cir. 2000),
the omission of the lawyer’s name from the presentence report does not make the unlawful‐
entry conviction “uncounseled.”  Meraz, therefore, failed to meet his burden of proving by a
preponderance of the evidence that he had no more than one criminal history point.  See
Olivas‐Ramirez, 487 F.3d at 516‐17 (noting that defendant bears burden of establishing
eligibility for safety valve).  Furthermore, Meraz’s leadership role in the offense also
precluded safety‐valve relief.  The district court’s assignment of a four‐level increase under
U.S.S.G. § 3B1.1(a) was amply supported by Meraz’s admissions during the plea colloquy
and other information in the presentence report.  See United States v. Anaya, 32 F.3d 308, 313
(7th Cir. 1994).  Meraz admitted that the wiretapped phone conversations were accurate,
and these conversations demonstrated his leadership role in selling cocaine and recruiting
others to help store and deliver cocaine.

       Meraz also argues on appeal that he was denied equal protection because he
received a “disparate” sentence from some of his codefendants.  According to Meraz, he
does not seek absolute equivalency but rather to be measured with “the same yardstick.” 
But this argument is without merit because, not only was Meraz sentenced to the 10‐year
mandatory minimum, “[n]othing is more common than for codefendants to receive
different sentences.”  United States v. Gammicchia, 498 F.3d 467, 469 (7th Cir. 2007); see also
United States v. Simpson, 337 F.3d 905, 909 (7th Cir. 2003).

                                                                                    AFFIRMED.